Citation Nr: 1104045	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission





ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from November 1985 to February 
1986, from April 27, 2000, to May 19, 2000, and from January 14, 
2002, to September 24, 2002, with periods of Army National Guard 
Service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Louis, 
Missouri.

The Board has expanded the Veteran's service connection claim for 
depression, as reflected on the title page, in light of Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for (i) an 
acquired psychiatric disorder, to include depression, (ii) a left 
shoulder disorder and (iii) a right knee disorder are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Left ear hearing loss was not present during service, or was 
not manifest to a compensable degree within a year after 
separation from service, and the currently claimed bilateral 
hearing loss did not develop as a result of any incident during 
service, including exposure to noise.

2.  The preponderance of the competent evidence shows that the 
Veteran does not have right ear hearing loss.

3.  Tinnitus was not present during service or within one year 
after separation and did not develop as a result of any incident 
during service, including exposure to noise.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In correspondence dated in May 2007, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his 
claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(c) (2010).  Service 
treatment records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claims.  Thus, the duties to notify and assist have been met.

Service Connection

The Veteran presently seeks to establish service connection for 
bilateral hearing loss and tinnitus.  Although he has not 
explicitly stated his theory of entitlement, the Board makes the 
logical conclusion that it is the Veteran's position that 
exposure to combat noise during service caused his current 
bilateral hearing loss and tinnitus.  This forms the basis of the 
Veteran's present service connection claims.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson, 581 F.3d at 
1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

At the outset, the Board notes that the medical evidence of 
record sufficiently confirms presence of left ear hearing loss 
and bilateral tinnitus.  See "Diagnosis," VA Examination Rpt., 
Nov. 14, 2008.  Accordingly, the determinative issues are whether 
the Veteran's current (i) left ear hearing loss and/or (ii) 
tinnitus are related to active service, and the Board will center 
the analysis to follow on this issue, as well as whether the 
Veteran has a current right year hearing loss disorder.  

At his June 1985 reserve enlistment examination, the Veteran's 
hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
10
0
LEFT
5
5
0
10
5

In July 1989, the Veteran underwent another reserve examination, 
and his hearing was as follows:	




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
0
0
5
5

A January 1993 periodic reserve examination, noted the Veteran's 
hearing as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
5
15
LEFT
20
5
0
10
15

The Veteran underwent a "5 Year" reserve examination, in March 
1989, where his hearing was noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
15

Another reserve examination, conducted in March 2000, indicated 
the Veteran's hearing as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
5
0
10
5

Prior to his deployment to the Persian Gulf, the Veteran 
underwent a January 2002 audiological examination, which noted 
hearing as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
10
LEFT
5
5
0
20
20

Upon his return from his deployment, in August 2002, the 
Veteran's hearing was noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
15
10
LEFT
5
5
10
30
35

On multiple occasions, the Veteran completed Reports of Medical 
History, including in August 2002 after his deployment to the 
Persian Gulf, and denied (i) experiencing ear, nose or throat 
trouble or (ii) hearing loss.  Essentially, a review of the 
Veteran's service and reserve treatment records contain no 
complaint of, or treatment for, hearing loss, tinnitus or any 
similar condition.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).

A November 2005 VA examination is the earliest documented 
evidence of hearing loss, albeit only in the left ear, as defined 
for VA purposes in 38 C.F.R. § 3.385 contained in the Veteran's 
file.  During the examination interview, the Veteran provided his 
account of military noise exposure, and the examiner noted the 
Veteran's hearing as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
20
25
45
55

Speech audiometery revealed speech recognition ability of 96 
percent bilaterally.  Based on these examination findings, the 
examiner diagnosed the Veteran moderate left ear sensorineural 
hearing loss and bilateral tinnitus.  However, based on the 
medical evidence of record, current examination findings, the 
Veteran's account of symptomatology and medical 
expertise/training, the VA examiner opined that neither the 
Veteran's diagnosed hearing loss nor bilateral tinnitus were 
caused by or related to the military service, to include combat 
acoustic trauma.  Further, the examiner noted that the Veteran's 
noted audiological acuity was virtually unchanged after combat 
deployment, making it unlikely that any such noise exposure was 
related to the current hearing loss disorder.  

The principal evidence linking current hearing loss and tinnitus 
to military service are the Veteran's own statements.  However, 
in the present circumstance, the Veteran does not have the 
medical training or expertise to provide a competent opinion to 
this effect.  See Jandreau, 492 F.3d at 1376-77.  Indeed, to 
provide a competent opinion on this matter appropriate medical 
training and expertise are necessary, which the Veteran does not 
have as a layman.  See 38 C.F.R. § 3.159(a) (2010); see also 
Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) 
(recognizing that in some cases lay testimony "falls short" in 
proving an issue that requires expert medical knowledge); Waters 
v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Furthermore, even if the Veteran were considered competent to 
provide such an opinion, the Board finds that any current account 
of in-service hearing loss or tinnitus, and/or of experiencing 
symptomatology since separation, are simply not credible given 
the other evidence of record.  As such, his statements are 
insufficient to provide the nexus between his military service 
and any hearing loss disorder and/or tinnitus.  The evidence of 
record confirms that the Veteran sought treatment for an ear 
condition (i.e. swimmers ear or otitis externa) in January 2006, 
but these private treatment records are do not sufficiently 
corroborate any account of in-service or continuous post-service 
symptomatology.  At best, these relevant treatment records 
suggest the Veteran had inflammation of the ear canal (an ear 
infection), without any suggestion, medical or otherwise, that 
this disorder was related to military service, to include 
military noise exposure.  See Private Treatment Encounter, Jan. 
25, 2006; see also Dorland's Illustrated Medical Dictionary at 
1373 (31st ed. 2007).  What is more, neither the aforementioned 
treatment records, nor any other medical evidence of record, note 
any account that the Veteran experienced/reported (i) hearing 
loss, tinnitus or similar condition, (ii) that any such condition 
had its onset in-service or (iii) that any such condition had 
been present since separation.  

Further, the Veteran's first noted diagnosis and/or treatment for 
hearing loss and/or tinnitus was approximately six years after 
separation from service (2002-2008).  This post-service period 
without complaints or treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim and any statements by the Veteran to the 
contrary.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Moreover, the Veteran's current statements, made in the interest 
of seeking VA compensation, are inconsistent with his numerous 
statements on multiple Reports of Medical History, denying any 
history of ear trouble or hearing loss.  More pointedly, the 
Veteran denied any such history, in August 2002, following his 
deployment to the Persian Gulf.  Buchanan v. Nicholson, 451 F.3d 
1331 (2006) (Board may weigh the absence of contemporaneous 
medical evidence as a factor in determining credibility of lay 
evidence, but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence); see also Waters, 601 F.3d at 1278; Jandreau, 
492 F.3d at 1376-77 (stating "[w]hether lay evidence is 
competent and sufficient in a particular case is a fact issue to 
be addressed by the Board").  Upon considering the 
aforementioned factors and the other evidence of record, the 
Board finds that the Veteran's statements are not credible, with 
respect to continuity of symptomatology and/or any in-service 
onset, are of no probative value, and have no weight.  

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
Significantly, the only medical opinion squarely addressing the 
determinative issues weighs against the Veteran's service 
connection claims.  The November 2008 VA examination report is 
consistent with the Veteran's service and reserve treatment 
records and accepting of the Veteran's account of symptomatology 
and in-service noise exposure.  Nevertheless, after considering 
the aforementioned evidence, the November 2008 VA examiner opined 
that the Veteran's left ear hearing loss and bilateral tinnitus 
were not likely related to military service, even in light of his 
in-service noise exposure and variations in audiological results.  
The Board finds the November 2008 VA examiner's negative opinion 
to be highly probative because it reflects acceptance of the 
Veteran's account of symptomatology and noise exposure, provided 
clear medical reasoning and logic; and it is generally consistent 
with other pieces of medical evidence of record.  See Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).

With respect to the Veteran's right ear hearing loss claim, no 
medical evidence of record indicates that the Veteran has a 
current diagnosis of a right ear hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The Court has held that a service 
connection claim must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In sum, there is no medical, or otherwise competent, evidence of 
record, which provides even an arguable suggestion that any 
current hearing loss or tinnitus is related to the Veteran's 
active service.  Additionally, the earliest that the Veteran was 
diagnosed and/or treated for any hearing loss or tinnitus was 
approximately six years after separation from service (2002-
2008), and no right ear hearing loss disability has been 
diagnosed.  Accordingly, a basis upon which to grant the 
Veteran's service connection claims for bilateral hearing loss 
and/or tinnitus have not been established and the claims are 
denied.  As the preponderance of the evidence is against the 
Veteran's service connection claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Veteran presently seeks to establish service connection for 
an acquired psychiatric disorder, to include depression, a left 
shoulder disorder and a right knee disorder.  The evidence of 
record documents the Veteran's in-service complaints and 
treatment for "marked psychosocial stress" and a right knee 
injury, as well as a left shoulder contusion while serving with 
the National Guard.  See Psychiatric Treatment Record, May 17, 
2000; Stmt. Of Med. Examination and Duty Status (DA Form 2173), 
Jul. 24, 1990; Emergency Care and Treatment Record, Jun. 17, 
1988.  Moreover, an August 2002 private treatment record suggests 
that a current acquired psychiatric disorder has been diagnosed 
(i.e. depression and/or anxiety) and the Veteran has provided a 
competent account experiencing left shoulder and right knee 
symptomatology since his separation from service.  See Appeal to 
Board of Veterans' Appeals (VA Form 9), Jan. 19, 2009; Private 
Psychiatric Treatment Note, Aug. 17, 2002; Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  This evidence taken together 
is sufficient to trigger the duty on the part of VA to provide 
the Veteran with appropriate examinations related to his 
respective service connection claims.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability may be associated 
with in-service injuries for the purposes of a VA examination).  
Accordingly, the Board has no discretion and must remand the 
Veteran's claims for this purpose.  

After a review of the Veteran's claims file, the Board finds that 
additional treatment records relevant to the Veteran's present 
claims may exist, suggesting that additional development efforts 
should be undertaken.  A May 2000 service psychiatric treatment 
record notes that the Veteran was referred for civilian 
psychiatric medical care, but no records of this nature dated 
prior to August 2002 have been associated with the claims file.  
What is more, on his January 2009 VA Form 9, the Veteran 
indicated that he had received continuous treatment for his 
acquired psychiatric disorder, left shoulder disorder, and right 
knee disorder; however, the record does not reflect sufficient 
attempts to obtain these private treatment records.  
Additionally, the Veteran's initiating claim, suggests that he 
received inpatient treatment related to his acquired psychiatric 
disorder, left shoulder disorder and right knee disorder, and in-
patient treatment records of this nature are frequently 
maintained apart from individual service treatment records.  
Under the law, VA must attempt to obtain these records prior to 
proceeding with the evaluation of the Veteran's claims.  Thus, 
for this reason as well, the Board has no discretion and must 
remand the claims for further development.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran to 
ascertain the medical facility(ies) and/or 
duty station(s), if any, at which he received 
in-patient treatment related to his claimed 
acquired psychiatric, left shoulder and right 
knee disorders, while on active duty, as well 
as the approximate month(s) and year(s) of 
any such treatment.  All development efforts 
must be in writing and associated with the 
claims file.  

2.  The RO/AMC shall contact the Veteran to 
ascertain medical provider(s) and/or 
facility(ies), if any, at which he received 
post-service treatment related to his claimed 
acquired psychiatric, left shoulder and right 
knee disorders, and the approximate month(s) 
and year(s) of any such treatment, to include 
(i) treatments with Dr. Graham and Dr. S. 
Buckles, as referenced on his January 2009 
Appeal to the Board of Veterans' Appeals (VA 
Form 9).  Utilizing the information provided 
by the Veteran, the RO/AMC should undertake 
all appropriate efforts to attempt to obtain 
these records.  All development efforts must 
be in writing and associated with the claims 
file.  

3.  The RO/AMC shall contact the National 
Personnel Records Center (NPRC), or other 
appropriate agency, and request that it 
conduct a search for any in-patient service 
treatment records, as may be indicated by the 
Veteran, related to his claimed acquired 
psychiatric, left shoulder and right knee 
disorders.  Any negative response should be 
in writing and associated with the claims 
file.

4.  After the aforementioned development has 
been completed, the RO/AMC shall afforded the 
Veteran appropriate VA examinations related 
to his service connection claims for (i) an 
acquired psychiatric disorder, to include 
depression, (ii) left shoulder disorder and 
(iii) right knee disorder.  The claims file 
should be made available to, and reviewed by, 
the respective examiners, with such review 
noted in the examination report.  The 
respective examiners should record the full 
history of the disorders, including the 
Veteran's account of the onset of symptoms.

The appropriate examiner must stat, whether 
it is at least as likely as not that any such 
respectively diagnosed disorder (a) is 
related to the Veteran's period of active 
service; or (b) had its onset during his 
active service.  

The examination report must reflect the 
examiner's consideration and analysis of both 
the medical and lay evidence of record, to 
include the Veteran's account of in-service 
and continuous post-service symptomatology.  
All provided opinions should be supported by 
a clearly stated rationale.  If an opinion 
cannot be provided without resorting to 
speculation, such should be indicated, with a 
clear explanation of this position.  All 
necessary studies should be performed, and 
all findings reported in detail.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


